Citation Nr: 0311042	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic hepatitis C with cirrhosis of the liver.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant.





ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1991 and July 1992 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 1991 the RO granted service connection for hepatitis 
C and assigned a 10 percent evaluation effective March 12, 
1991.  The veteran filed a notice of disagreement in July 
1991, and the RO issued a statement of the case in September 
1991.  

In December 1991, the RO assigned an increased rating of 30 
percent, and the veteran perfected his appeal by filing a VA 
Form 9.  As a 30 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1992, a transcript of which has been 
associated with the claims file.

In July 1992, the RO denied the veteran's claim for a TDIU.

In March 1995, June 1996, February 1998, and June 1999, the 
Board remanded the issues of an increased rating for 
hepatitis C and a TDIU to the RO for further development and 
adjudicative actions.  

The case was returned to the Board for further appellate 
consideration in March 2001.  In May 2001, the Board issued a 
decision denying entitlement to an initial evaluation in 
excess of 30 percent for hepatitis C, and entitlement to a 
TDIU.  The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  

In September 2002, the veteran's attorney and the Secretary 
of VA entered into a joint motion for partial remand and a 
stay of the proceedings.  The CAVC granted the motion for 
remand in October 2002, and vacated the Board's decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  The CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and 38 C.F.R. § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

A review of the file shows that the veteran has not been 
provided a development letter consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  
The Board also finds that additional action is required with 
regard to the increased rating issue.  

The veteran's hepatitis C is currently rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Since the time the veteran filed his 
claim for an increased evaluation and the Board decision was 
vacated by the CAVC, the regulations used to rate the 
digestive system were revised and became effective as of July 
2, 2001.  66 Fed. Reg. 29488-29489 (May 31, 2001).  Clearly, 
the RO has not had an opportunity to address the new 
criteria, and the veteran has not been informed of the new 
criteria and their application.  Also, a VA examination is 
necessary given the specific points raised in the September 
2002 joint motion for remand regarding the adequacy of VA 
examinations conducted in 2000, and the application of the 
recently amended rating criteria. 

The Board points out that the CAVC has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
veteran should be afforded the opportunity to have his case 
reviewed under the more favorable criteria.  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, the Board must consider 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In addition, if the 
Board determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
stated, the need for a contemporaneous VA rating examination 
is evident in view of the amendments to the rating criteria 
and the specific points raised in the September 2002 joint 
motion for remand. 

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 4.1 (2002).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response.

4.  The veteran should be afforded a VA 
special gastrointestinal examination by 
an appropriate medical specialist 
including on a fee basis if necessary to 
determine the nature and extent of 
severity of his hepatitis C with 
cirrhosis of the liver.  

The claims file, the previous and revised 
criteria under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conducting the examination.  The examiner 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.

Any report provided should explicitly 
reflect the review by the physician of 
all pertinent information in the claims 
folder, and should include a complete 
rationale for all opinions expressed.  
The examination report should be typed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report and any 
expressed medical opinions to insure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased rating for hepatitis C and a 
TDIU.  The RO should take into account 
the amended provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for an increased rating for 
hepatitis C and a TDIU.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

